Citation Nr: 1213959	
Decision Date: 04/17/12    Archive Date: 04/27/12

DOCKET NO.  08-19 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a bilateral foot disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever



INTRODUCTION

The Veteran had active service from August 1986 to August 1990. 

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.

The Board REMANDS this claim to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran seeks service connection for a bilateral foot disorder.  He contends that this disorder preexisted service and was aggravated therein.  He points out service treatment records showing that, on enlistment examination, he had mild bilateral pes planus.  He asserts that this condition progressively worsened over the course of, and after, his military career.  He further asserts that, during service, he continuously experienced painful feet and occasionally experienced swollen feet secondary to his duties as an infantryman.  Such duties allegedly required his participation in 18- to 20-mile humps carrying 50 pounds of gear.  He contends that these humps and other physical training caused stress to his feet, which, following service, resulted in the development of calcaneal spurs.  Prior to the adjudication of this claim, additional development is required.  See 38 C.F.R. § 19.9 (2011).

Under 38 U.S.C.A. § 5103A (West 2002), VA's duty to assist includes providing a claimant a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on a claim and the claims file contains competent evidence that the claimant has a current disability and indicates that the disability may be associated with the claimant's service.  

The types of evidence that indicate that a current disability may be associated with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between a current disability and service must be sufficient and, depending on the nature thereof, may include an assertion by the Veteran linking the two.  Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a conclusory, generalized statement relating an in-service illness to present medical problems is not sufficient to necessitate obtaining a VA examination and that medical examinations are not to be routinely and automatically provided to all veterans in disability cases involving nexus issues).  The threshold for finding a link between a current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. at 83.  

In this case, such an examination is necessary.  As alleged, service treatment records show that the Veteran had mild pes planus on enlistment examination.  Post-service treatment records show that he has a bilateral foot disorder, variously diagnosed.  The Veteran asserts that he has been experiencing pain and swelling in his feet continuously since his active service.  His assertions in this regard represent continuity of lay-observable symptomatology.  To date, however, VA has not obtained a medical opinion contemplating these assertions or otherwise discussing whether any current bilateral foot disorder is related to the Veteran's active service, including the documented pes planus or reported foot symptoms.  

The Board thus REMANDS this claim for the following action:

1.  Arrange for the Veteran to undergo a VA examination in support of his claim for service connection for a bilateral foot disorder.  Forward the claims file to the examiner for review of all pertinent documents therein and ask the examiner to confirm in his written report that he conducted such a review.  Remind the examiner that certain symptoms, including pain and swelling, are capable of lay observation and that any opinion provided on etiology should contemplate such symptoms.  Ask the examiner to conduct a thorough evaluation, including all indicated tests, and then proceed as follows:  

a) record in detail all foot symptoms the Veteran reportedly experienced during and since active service, including, if appropriate, pain and swelling; 

b) diagnose all foot disabilities shown to exist; 

c) assuming the Veteran experienced all lay-observable symptoms as described, opine whether any foot disability is at least as likely as not related to the Veteran's active service, including the documented pes planus and/or reported lay-observable foot symptoms; 

d) if not, opine whether any foot disability preexisted service and increased in severity therein beyond its natural progression;

e) provide detailed rationale, with specific references to the record, for the opinions expressed; and   

f) if an opinion cannot be expressed without resort to speculation, discuss why such is the case and whether there is additional evidence that would aid in providing such opinion.

2.  Review the examination report to ensure that it includes all requested information and, if not, return it to the examiner for correction.  

3.  Readjudicate this claim based on all of the evidence of record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, issue a supplemental statement of the case.  Thereafter, subject to current appellate procedure, return this case to the Board for further consideration.  

The Board intimates no opinion as to the ultimate disposition in this case, but advises the Veteran that he has the right to submit additional evidence and argument on the remanded claim.  Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).  
 
This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


